The plaintiffs-appellants made a written offer on a printed form to buy certain real estate, in which it was stipulated that "occupancy to be given on or before date deed is delivered." At the same time, they deposited $300 as earnest money with the realtor, who negotiated the sale and who prepared the offer. The defendants-appellees, to whom the offer was made, struck out or cancelled the words, "on or before," signed the printed acceptance immediately below the offerors' signatures and returned it to them. Five days after receipt of the acceptance the plaintiffs noticed this deletion of the words, "on or before," from their offer and notified the defendants that they did not consider themselves bound.
This action was instituted in the Municipal Court of Cincinnati to recover the $300 deposited with the agent as earnest money. The agent interpleaded the *Page 404 
defendants. The Municipal Court rendered judgment for the plaintiffs. On appeal to the Common Pleas Court, that court reversed the judgment and rendered final judgment for the defendants. It is from this latter judgment that this appeal was taken.
The defendant testified that he had the words, "on or before," deleted "for the reason that he had interpreted those words as meaning that possession of the property might be delivered before the deed was given," which we construe as meaning that he intended thereby to remove all hope, if any existed, that possession would be yielded before the delivery of the deed.
The plaintiffs base their right to a recovery of the earnest money solely on the ground that the deletion of "on or before" from their offer was a material alteration, and that, therefore, the minds of the parties had not met and no contract was effected.
There is no doubt that there must be a meeting of the minds in order to form a contract, but that does not mean that the offeree must parrot the words of the offeror. It does mean that the parties must have the same contractual intent, as disclosed by the outward manifestation. Their minds must meet on the contractual obligation created.
Now did the deletion of the phrase, "on or before," change the meaning of the plaintiffs' offer? Its inclusion would permit the defendants the full time up to the designated date in which to deliver possession. The plaintiffs could not compel them to deliver at an earlier date. They would be under no obligation to deliver earlier.
After the deletion, the defendants were bound to deliver on the date the deed was delivered. That was *Page 405 
the same obligation which would have been created by the inclusion of the phrase, "on or before." With or without the words, the defendants could have delivered earlier, but were under no obligation so to do.
We are told that the Common Pleas Court in finding for the defendants relied principally upon Deakin v. Underwood,37 Minn. 98, 33 N.W. 318. In that case an agent was authorized to sell real estate, "one-half payable on or before one year." The court held that this authorized the agent to sell, "one-half payable in one year," and the court said: "The terms of the contract, as executed, so far as they affect the rights of defendant, were in legal effect the same as those authorized. By each he would be entitled to demand payment in one year, and not before."
Counsel seek to avoid the force of this decision and rely onJackson v. Badger, 35 Minn. 52, 26 N.W. 908. Those cases are not in conflict. All the latter case holds is that where an agent is authorized to provide for payment three years after date, no authority is conferred to provide for payment on or before three years after date.
We are of opinion that the Court of Common Pleas correctly held that the deletion of the phrase, "on or before," was not a material alteration and, therefore, did not prevent the minds of the parties from meeting, and that the plaintiffs were not justified in repudiating the contract created by the offer and acceptance.
For these reasons, the judgment of the Common Pleas Court is affirmed.
Judgment affirmed.
HILDEBRANT and MATTHEWS, JJ., concur.